Citation Nr: 0524826	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for impotence associated with diabetes mellitus.

2.  Entitlement to an increased (compensable) disability 
rating for gout and hyperuricemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran retired from the military in December 1976 with 
over 20 years of active duty service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In relevant part, the RO 
granted service connection for impotence associated with 
diabetes mellitus, assigning a zero percent (noncompensable) 
rating, effective March 7, 2003; and denied an increased 
rating for gout and hyperuricemia.  The veteran timely 
perfected an appeal of these determinations to the Board.  

In a September 2003 rating decision, the RO, in relevant 
part, granted special monthly compensation (SMC) based on the 
loss of use of a creative organ, effective February 28, 2002.  

Also in that rating decision, the RO determined that the 
separate noncompensable evaluation for impotence was in error 
and combined the disorder with his service-connected diabetes 
mellitus, effective February 28, 2002.

The issue of entitlement to an increased (compensable) 
disability rating for gout and hyperuricemia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Since February 28, 2002, the veteran's impotence has been 
manifested by loss of erectile power but not by deformity of 
the penis.



CONCLUSION OF LAW

The criteria for a compensable disability rating for 
impotence have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has satisfied its 
duty to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  In a March 2003 letter, issued prior 
to the initial adjudication of his claim to reopen, the 
veteran was provided a letter that complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding the new and material evidence claim.  The 
letter also informed the veteran of his and VA's respective 
duties for obtaining evidence.  

In addition, VA provided the veteran with a copy of the 
appealed May 2003 rating decision, September 2003 statement 
of the case, and March 2004 supplemental statement of the 
case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  Specifically, the 
documents contained the pertinent provisions of VA's Schedule 
for Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Pt. 4 (2004).  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains to [his] claim."  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence for the following reasons.  The AOJ's March 2003 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
September 2003 statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service VA and non-VA medical 
records, VA examination reports, and statements made by the 
veteran in support of his claim.  

Moreover, the Board observes that the issue on appeal was 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  In this 
regard, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  Thus, as the RO 
already gave the veteran a notice regarding the original 
claim, the Board finds no error in the RO's failure to send a 
subsequent notice as to the newly raised claim.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's impotence was initially rated as noncompensable 
under Diagnostic Code 7599-7522, 38 C.F.R. § 4.115b (2004).  
In this regard, the Board notes that the veteran's disability 
was evaluated by analogy.  38 C.F.R. § 4.20 (2004).  The 
Board observes that the veteran's disability was later 
combined with the evaluation for diabetes mellitus under 
Diagnostic Code 7913, 38 C.F.R. § 4.119 (2004). 

Under Diagnostic Code 7522, a 20 percent disability rating is 
warranted for deformity of the penis with loss of erectile 
power.  In addition, a note following the rating criteria 
provides for a review for entitlement to special monthly 
compensation (SMC) pursuant 38 C.F.R. § 3.350 (2004).

After review, the Board concludes that the preponderance of 
the evidence is against a finding for an initial compensable 
disability rating for the veteran's impotence.  The record 
shows that the veteran has loss of erectile power.  However, 
the record does not show, and the veteran does not contend, 
that he has penile deformity.  In this regard, an October 
2002 VA treatment note reflects that the veteran denied any 
urinary complaints.  Likewise, at an April 2003 VA 
examination for diabetes, the only complaint related to 
impotence was that he had been impotent for the past eight 
years.  Lastly, a November 2003 private medical record shows 
that a review of systems was negative.  Moreover, the Board 
points out that neither the veteran nor his representative 
contends that his impotence is reflective of anything more 
than just the loss of erectile power.

In sum, as the record clearly shows that the veteran does not 
have a physical deformity of the penis, a compensable rating 
is not warranted under Diagnostic Code 7522, which 
specifically requires both loss of erectile power and 
deformity of the penis.

In an April 2004 statement, the veteran's representative 
asserts that the veteran's disability is not properly rated 
under Diagnostic Code 7522.  Given the veteran's 
symptomatology of erectile dysfunction, the Board finds that 
Diagnostic Code 7522 was appropriate in determining whether 
the veteran's impotence warrants a higher rating.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of Diagnostic Code should be upheld so long as 
it is supported by an explanation and evidence).  

The Board also notes that the veteran's impotence was later 
incorporated into the evaluation for his service-connected 
diabetes mellitus.  In this regard, the Board observes that 
Note 1 following Diagnostic Code 7913 for diabetes mellitus 
provides that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  38 
C.F.R. § 4.119.  The Board observes that the veteran's 
impotence has been associated with his service-connected 
diabetes mellitus.  Thus, the Board finds that the veteran's 
impotence can also be properly rated as a noncompensable 
complication of his service-connected diabetes mellitus.  See 
Butts, supra.

Also in the April 2004 statement, the veteran's 
representative asserts that the veteran is entitled to SMC 
based on the loss of use of a creative organ.  As noted in 
the introduction, the Board observes that the RO has already 
granted this benefit, as provided in the note following 
Diagnostic Code 7522.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's impotence.  Because the 
evidence fails to show, however, that the veteran has removal 
of glans of the penis, complete atrophy of both testes, or 
removal of both testes, a compensable rating under Diagnostic 
Code 7521, 7523, or 7524 is not warranted.  

Furthermore, the Board has considered whether the veteran's 
impotence presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of zero 
percent for the veteran's impotence.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than zero 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

An initial compensable disability rating for impotence is 
denied.


REMAND

The veteran contends, in essence, that his service-connected 
gout and hyperuricemia are more disabling than currently 
evaluated.  

An April 2003 VA examination report reflects a diagnosis of 
gout, quiescent, under therapy.  At the examination, the 
veteran stated that he had not had an episode of gout, which 
always took the form of podagra, i.e. pain in the right first 
metatarsal phalangeal joint, since the late 1970s after he 
had been placed on allopurinol.  

On his March 2004 VA Form 9, however, the veteran stated that 
his gout is flaring up constantly and causing him much 
difficulty.  In light of the above statement, in an April 
2004 statement, the veteran's representative requested a new 
VA examination to determine the current severity of the 
veteran's service-connected gout and hyperuricemia.

In light of the veteran's statement that his disability has 
essentially worsened since the last examination, the Board 
finds that a VA examination is needed to determine the 
current severity of his gout and hyperuricemia.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
gout and hyperuricemia.  The veteran's 
claims file, to include a copy of this 
remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests, to include range of 
motion studies of all joints affected by 
gout, should be performed and all 
findings should be reported in detail.  

The extent of any incoordination, 
weakened movement, and excess 
fatigability on use of joints affected by 
gout should be described.  The examiner 
is asked to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should 
assess the extent of any pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

Based on examination findings, medical 
principles, and historical records, the 
examiner should state whether the 
veteran's gout and hyperuricemia result 
in disability manifested by:

(A)  one or two exacerbations a year in a 
well-established diagnosis;

(B)  symptom combinations productive of 
definite impairment of health objectively 
supported by examination findings or 
incapacitating exacerbations occurring 3 
or more times a year;

(C)  weight loss and anemia productive of 
severe impairment of health or severely 
incapacitating exacerbations occurring 4 
or more times a year or a lesser number 
over prolonged periods; or 

(D)  constitutional manifestations 
associated with active joint involvement, 
totally incapacitating.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
an increased (compensable) disability 
rating for gout and hyperuricemia.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


